Citation Nr: 1412320	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-15 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1973 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board remanded this case for further development in November 2011 and January 2013.  Development has been completed and the case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, degenerative disc disease of the lumbar spine had its onset in service.

2.  The Veteran's depressive disorder is proximately due to his degenerative disc disease of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The Veteran's depressive disorder was proximately caused by a service-connected lumbar spine disability.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

1. Lumbar Spine Disability

Medical records establish that the Veteran has a current lumbar spine disability.  A VA examination report from December 2011 indicates a diagnosis of lumbar spondylosis at L4/L5 with severe spinal canal stenosis.  The Veteran contends that this condition is due to service.  

In this case, the disorder at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Service treatment records indicate that the Veteran was treated for mild back strain after a heavy lifting injury in January 1973 and diagnosed with low back strain in February 1973.  The diagnosis was revised to chronic low back strain later that month.  A VA examination in January 1974, nearly a year after the initial injury diagnosed the Veteran with lumbosacral strain, mild, symptomatic.  X-rays taken in January 1974 show minimal levo scoliosis and straightening of the lumbar spine consistent most likely with muscle spasm.  

The Veteran has stated that he has suffered from constant aching since his injury in service.  The Board finds that the Veteran is competent to report the recurrent or persistent nature of his back symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno, supra at 469-470 (finding lay testimony competent when it concerns features or symptoms of injury or illness).  Therefore, when combined with the documented evidence of record, the Veteran's lay statements provide probative evidence of recurrent low back symptoms since service with respect to the claimed lumbar spine disability.  See Davidson, supra at 1316 (holding that lay evidence may be sufficient to establish nexus in certain cases).  Based on the above the considerations and resolving all doubt in the Veteran's favor, the Board finds that his current lumbar spine disability had its onset in service.  As such, service connection is warranted.

2. Acquired Psychiatric Disorder

VA mental health treatment records indicate that the Veteran has been diagnosed with an acquired psychiatric disorder.  A December 2011 VA psychiatric evaluation diagnosed the Veteran with mild depressive disorder.  The examiner opined that the Veteran's depression was at least as likely as not proximately due to, or the result of the Veteran's back pain and financial stress from having to stop work due to worsening back pain. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  As the Board herein grants service connection for the Veteran's low back disability and there is evidence that the Veteran's psychiatric disorder is due to or the result of the consequential pain from that disability, the Board finds that service connection is warranted on a secondary basis.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.

Service connection for depressive disorder is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


